          Case 1:20-cv-08347-MKV Document 47 Filed 07/27/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
                                                                              DATE FILED: 
 ANATALIO HOLGUIN,

                             Plaintiff,

                           -against-                                     1:20-cv-08347-MKV

                                                                        POST-CONFERENCE
 J. F. MEAT & GROCERY CORP., LUIS FERRERA,
 DANIEL FERRERA, GIOVANNI FERRERA, JULIO                               SCHEDULING ORDER
 GUZMAN, and JOHN DOES 1-10,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court held a telephonic post-discovery conference on July 27, 2021. Counsel for all

parties were in attendance. Prior to the conference, the parties submitted a joint status letter and

pre-motion letters and proposed Local Rule 56.1 statements in connection with Plaintiff’s

anticipated motion for summary judgment. [ECF Nos. 42–46.]

        At the conference, the parties confirmed that discovery is complete. The Court advised the

parties of the centralized procedures for scheduling jury trials. Plaintiff’s counsel requested time

to confer with Plaintiff about pressing his demand for a jury trial. The Court advised the parties

that, pursuant to its Individual Practice Rules, it will not entertain summary judgment motion

practice if Plaintiff elects to proceed with a nonjury trial.

        In accordance with matters discussed at the conference, IT IS HEREBY ORDERED:

            x   On or before July 30, 2021, the parties shall file a joint letter advising the Court
                whether Plaintiff will press his demand for a jury trial and if so, whether Plaintiff
                still wishes to move for summary judgment. If Plaintiff intends to press his demand
                and move for summary judgment, the parties shall propose a briefing schedule. If
                Plaintiff elects not to press his demand for a jury trial, the parties shall file a joint
                statement in pleading form confirming that they consent to a nonjury trial. In either
                case, the parties shall propose in their letter a method to resolve the statute of
                limitations issue raised by Defendant.
         Case 1:20-cv-08347-MKV Document 47 Filed 07/27/21 Page 2 of 2




          x   The Court will enter or Order of Reference to a Magistrate Judge for settlement
              purposes. Within three business days of the settlement conference, the parties shall
              file a joint letter advising the Court of the status (not substance) of settlement
              negotiations—whether the settlement conference was successful and if not, whether
              settlement discussions are ongoing or have broken down.

       Failure to comply with the deadlines and other terms of this Order may result in

sanctions, including preclusion or dismissal of claims or defenses.



SO ORDERED.

                                                    __________________________________
                                                     __ ______
                                                            ________
                                                                  _ ____
                                                                      ________
                                                                            ____
                                                                               ____
                                                                               ____
                                                                                 _ __
                                                                                    ________
                                                                                         ___
                                                                                          _ _
Date: July 27, 2021                                 MARY   YK  AY VYS
                                                             KAY     YSKOCI
                                                                     YS
                                                                    VYSKOCIL CIIL
      New York, NY                                          States Di
                                                    United States    ist
                                                                      strict Judge
                                                                    District




                                                2
